Citation Nr: 1216440	
Decision Date: 05/08/12    Archive Date: 05/16/12

DOCKET NO.  08-18 019	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Buffalo, New York


THE ISSUE

Entitlement to service connection for loss of teeth due to trauma, for compensation purposes.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel



INTRODUCTION

The Veteran served on active duty from September 1983 to September 2003.  

This appeal to the Board of Veterans' Appeals (Board) arose from an April 2008 rating decision in which the RO denied the Veteran's claim for service connection for loss of teeth due to trauma.  In April 2008, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued by the RO in May 2008, and in June 2008, the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals).


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate the claim on appeal have been accomplished.  

2.  During service, the Veteran's teeth numbered 13, 14, 16, 17, 18, 23, 24, 25, and 32 were extracted.

3.  The Veteran does not have tooth loss resulting from loss of substance of the body of the maxilla or mandible.

4.  Competent evidence indicates that the Veteran does not have a dental disability or which service connection for compensation can be granted.    


CONCLUSION OF LAW

The criteria for service connection for loss of teeth due to trauma, for compensation purposes, are not met.  38 U.S.C.A. §§ 1110, 1712 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.381, 4.150, 17.161 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g. Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R..
§ 3.159(b)(1). 

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 - 23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession. 

VA's notice requirements apply to all five elements of a service connection claim: Veteran status, existence of a disability, a connection between a Veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in an October 2007 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate the claim for service connection, as well as what information and evidence must be submitted by the appellant, and what information and evidence would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The April 2008 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the October 2007 letter-which meets the content of notice requirements described in Dingess/Hartman and Pelegrini-also  meets the VCAA's timing of notice requirement.   

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of VA medical records, private medical records, and the report of a January 2008 VA dental examination.  Also of record and considered in connection with the appeal are various written statements provided by the Veteran and by his representative on his behalf.  The Board also finds that no further RO action on this claim, prior to appellate consideration, is required. 

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter on appeal, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 539, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998). 

II.  Analysis

The Veteran contends that he lost his teeth in a fall while playing basketball in service, and that he is entitled to service connection for the loss of his front lower teeth.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Disability compensation may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible without loss of continuity.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.  Compensation is only available for loss of teeth, where the lost masticatory surface cannot be restored by suitable prosthesis, if such is due to loss of substance of body of maxilla or mandible, but only if such bone loss is due to trauma or osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, as such loss is not considered disabling.  See 38 C.F.R. § 4.150, Diagnostic Code 9913.  

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are to be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

Considering the pertinent evidence in light of the governing legal authority, the Board finds that service connection for loss of teeth due to trauma, for compensation purposes, is not warranted.  

Service dental records are negative for any notations of missing teeth on the Veteran's September 1983 entrance dental examination.  They do reflect that the Veteran had moderate to severe periodontitis and received periodic dental treatment throughout service, including gingivectomy, pulpectomy, and periodontal treatment.  The records also show that the Veteran's teeth numbered 13, 14, 16, 17, 18, 23, 24, 25, and 32 were extracted during service.  The Veteran had several periodontal abscesses, which resulted in the extractions of teeth 14, 18, and 32.  Regarding teeth 23, 24, and 25, the Veteran alleges that he lost these teeth when he was elbowed in the mouth while playing basketball during service.    

Post-service records of private treatment dated from February 2005 to January 2007 indicate that the Veteran received treatment for moderate to severe chronic periodontitis.  A March 2005 private treatment report reflects that the Veteran was diagnosed with generalized moderate to severe chronic periodontitis.  Radiographic analysis revealed generalized severe bone loss.  

During a January 2008 VA examination, the Veteran reported that while playing basketball in 1993, an elbow hit him in the mouth and caused damage to teeth 23, 24, 25, and 26.  He stated that it became necessary to remove these teeth and that he was fitted with a bridge.  The Veteran maintained that he had experienced no problems with the bridge until 2003 when he became aware that the bridge was becoming loose and thus making it difficult for him to bite and chew.  He complained that the tissue beneath the bridge became irritated because food would get caught beneath the bridge.  The examiner found that there was no bone loss of the mandible, maxilla, or hard palate.  

The evidence indicates that the Veteran lost teeth numbered 13, 14, 16, 17, 18, 23, 24, 25, and 32 during service.  However, there is no evidence that teeth 13, 14, 16, 17, 18, and 32 were lost due to bone loss of the maxilla or mandible caused by trauma or disease (such as osteomyelitis), and therefore, compensation is not warranted for the loss of these teeth.  See 38 C.F.R. § 4.150.  

With respect to teeth 23, 24, and 25, the Veteran alleges that these teeth were lost due to trauma.  The Board notes that that the Veteran is competent to assert matters about which he has first-hand knowledge, such as experiencing an accident or having an injury.  See e.g, Washington v. Nicholson, 19 Vet. App. 362 (2005); Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board points out, however, that even if true, experiencing an in-service trauma, alone, does not provide a basis for an award of service connection, for compensation purposes, for loss of teeth.  As noted, loss of substance of the body of maxilla or mandible is still required for compensation to be warranted for the loss of teeth (see 38 C.F.R. § 4.150), and no loss of the substance of the body of the maxilla or mandible is medically shown here.

A March 2005 private treatment report reflects that the Veteran was diagnosed with generalized moderate to severe chronic periodontitis, as well as a notation as to generalized severe bone loss, although the physician was not specific regarding whether this bone loss was that of the maxilla or mandible or whether it was loss of the alveolar process as a result of the periodontitis.  However, the examiner who performed the January 2008 VA examination, which was more recent in time than the March 2005 treatment report, specifically found no bone loss of the Veteran's mandible, maxilla, or hard palate.  As loss of substance of the body of maxilla or mandible is required for compensation to be warranted for loss of teeth, but is not medically shown, service connection, for compensation purposes, is not warranted for the loss of teeth 23, 24, and 25.  See 38 C.F.R. § 4.150.  

The Board recognizes that some bone loss (alveolar bone loss) may be implied by the March 2005 diagnosis of periodontitis; however, the Note to Diagnostic Code 9913 specifically states that the ratings for loss of teeth do not apply to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.  Therefore, compensation is not warranted for any alveolar bone loss due to periodontitis.  See 38 C.F.R. § 4.150.  

Moreover, as for the current diagnosis of periodontitis, as noted above, treatable carious teeth and periodontal disease may be considered service-connected solely for the purpose of establishing eligibility for outpatient dental treatment.  See 38 C.F.R. § 3.381.  As periodontitis is not recognized by the applicable regulations as a disability for compensation purposes, compensation is not warranted for the Veteran's periodontitis. 

In addition to the medical evidence discussed above, the Board has considered the assertions advanced by the Veteran and his representative in this appeal.  However, to whatever extent such assertions are being offered to establish that the criteria for awarding compensation for tooth loss due to trauma are met, the Board finds that such assertions provide no basis for allowance of the claim.  As indicated above, this claim turns on the question of whether the Veteran has a dental disability for which service connection for compensation purposes may be granted-i.e., one with loss of the substance of the body of the maxilla or mandible due to injury or diease-the resolution of which requires consideration of matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As neither the Veteran nor his representative is shown to be other than a layperson without appropriate medical training and expertise, neither is competent to render a probative (persuasive) opinion on such a medical matter.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value. 

For all the foregoing reasons, the Board finds that the claim for service connection for loss of teeth due to trauma, for compensation purposes, must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990). 


ORDER

Service connection for loss of teeth due to trauma, for compensation purposes, is denied.  



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


